                              IN THE UNITED STATES DISTRICT COURT
                            FOR THE SOUTHERN DISTRICT OF NEW YORK

JOCELYN PETTENATO, JILL LAW,
ANITRA STEWART, AND ALL OTHERS
SIMILARLY SITUATED,

         Plaintiffs,
                                                            Civil Action No. 1:19-cv-01646-JPO-BCM
v.

BEACON HEALTH OPTIONS, INC.,
BEACON HEALTH STRATEGIES LLC,
AND VALUEOPTIONS FEDERAL
SERVICES, INC.

         Defendants.


                         PLAINTIFFS’ UNOPPOSED MOTION AND ORDER ON
                           THE DISMISSAL OF PLAINTIFF RENEE AUSTIN

            Plaintiffs, by and through their counsel, pursuant to Federal Rule of Civil Procedure

     41(a)(2) request that the Court enter an Order dismissing Plaintiff Renee Austin. In further support

     of this Unopposed Motion, Plaintiffs state as follows:

            1.         Plaintiffs filed the Complaint on February 21, 2019. Dkt. 1.

            2.         Plaintiffs filed a First Amended Complaint on May 2, 2019. Dkt. 20.

            3.         Plaintiff Renee Austin filed a consent form to opt into the lawsuit on February 21,

     2019. Dkt. 3-8.

            4.         Plaintiff Renee Austin now wishes to dismiss her claims against all Defendants

     without prejudice.

            5.         Defendants do not oppose the entry of an order dismissing Plaintiff Renee Austin

     without prejudice.

            NOW, THEREFORE, IT IS HEREBY ORDERED THAT:

            (a) Plaintiff Renee Austin’s claims are dismissed without prejudice;
            (b) All other Plaintiffs’ claims are unaffected by this Order.



                                                        1
        Date: December 19, 2019

        Respectfully submitted,

         By: /s/ Maureen A. Salas

         WERMAN SALAS P.C
         Douglas M. Werman, pro hac vice
         dwerman@flsalaw.com
         Maureen A. Salas, pro hac vice
         msalas@flsalaw.com
         77 West Washington St., Suite 1402
         Chicago, IL 60602
         (312) 419-1008

         THE HEDGPETH LAW FIRM, PC
         Travis M. Hedgpeth, pro hac vice
         travis@hedgpethlaw.com
         3050 Post Oak Bldv., Suite 510
         Houston, Texas 77056

         SIEGEL LAW GROUP PLLC
         Jack Siegel, pro hac vice
         jack@siegellawgroup.biz
         2820 McKinnon, Suite 5009
         Dallas, Texas 75201

         THE SATTIRAJU LAW FIRM P.C.
         Ravi Sattiraju
         rsattiraju@sattirajulawfirm.com
         116 Village Bldv.#200
         Princeton, NJ 08540

         Attorneys for Plaintiffs



Dated: December 20, 2019                      SO ORDERED
       New York, New York


                                         HON. PAUL OETKEN
                                        United States District Judge




                                                     2
